Exhibit 10.38

Local Insight Media Holdings, Inc. (“LIM”)/The Berry Company LLC

Summary Employment Term Sheet

 

Employee Name:    Kevin Payne (“Employee”). Position/Title:    Senior Vice
President, Sales. Reports To:    Linda Martin, LIM’s Chief Operating Officer.
Term:    Employment is not subject to any contract and is, therefore, considered
to be “at will.” Annual Base Salary:    $8,653.85 bi-weekly ($225,000
annualized). Annual Bonus:    Employee’s target bonus will be 70% of the annual
base salary, prorated from Employee’s start date. The bonus will be paid at the
direction of the Board of Directors upon its determination, in its sole
discretion, of the extent to which LIM’s calendar year operating targets have
been met. LIM’s operating targets will be determined in the sole discretion of
the Board of Directors. It is anticipated that the bonus will be paid within 120
days following calendar year-end. Signing Bonus:    Employee will receive a
one-time signing bonus in the amount of $50,000 to be paid on or before January
31, 2009. Retention Bonuses:    Employee will be eligible to receive two
retention bonuses on the 1st and 2nd anniversary of April 23, 2008. Each such
bonus shall be in the amount of $100,000 and shall be paid on the applicable
anniversary date, provided that as of such date Employee has not voluntarily
terminated his employment and has not been terminated for “cause” (as defined
below). Should Employee be terminated without cause prior to April 23, 2010, LIM
will pay any unpaid retention bonus amounts as severance due upon termination.
Such payment shall be in addition to the amounts payable pursuant to “Severance
Benefits” below. Equity Grant:    Employee is eligible to participate in LIM’s
2008 Stock Option Plan. The specific terms of Employee’s participation in LIM’s
2008 Stock Option Plan will be determined in the sole discretion of the Board of
Directors. Employee Benefits:    Employee will be entitled to participate in all
employee benefit plans and programs at a level commensurate with Employee’s
title and salary band, as and when adopted. Such plans and programs shall
include paid time off (PTO), medical, dental & vision insurance, short and
long-term disability insurance, life insurance and a Defined Contribution
(401(k)) Plan, all subject to standard Employee contributions. Employee will
continue to accrue PTO his current rate. Relocation:    The Company will provide
the employee with the tier-four homeowner’s relocation package including the
guaranteed buy-out option. Severance Benefits:    If LIM terminates Employee’s
employment without “cause” (as defined below), LIM will (subject to Employee’s
execution of a general waiver and release of claims agreement):   

(i) pay to Employee within 90 days following the date of Employee’s separation
from service with the Company, an amount equal to 12 months of base salary;



--------------------------------------------------------------------------------

  

(ii) pay to Employee a lump sum, within 90 days following the date of Employee’s
separation from service with the Company, equal to: (i) the monthly COBRA
premium rate for Employee’s continued coverage under the Company’s health
benefit plans in which Employee was entitled to participate immediately prior to
Employee’s separation from service, multiplied by (ii) 12. ; and

  

(iii) pay to Employee a pro-rata portion of any bonus payable with respect to
the year of termination based on the Company’s year-to-date performance through
the date of Employee’s separation from service (such amount to be determined by
the Board of Directors in its discretion and in a lump sum on a date determined
by the Company, during the period commencing on January 1 and ending on April 30
of the calendar year immediately following the calendar year to which the bonus
relates).

   Employee’s right to such payments and benefits will terminate on the first
day that Employee violates any covenant contained in Section 2, 4 or 5 of his
Employee Agreement.    LIM will have “cause” to terminate Employee’s employment
upon:   

(i) Employee’s commission at any time of any act or omission that results in, or
that may reasonably be expected to result in, a conviction, plea of no contest
or imposition of unadjudicated probation for any felony or crime involving moral
turpitude;

  

(ii) Employee’s commission at any time of any act of fraud, embezzlement,
misappropriation, material misconduct or breach of fiduciary duty against LIM
(or any predecessor thereto or successor thereof);

  

(iii) a willful failure to substantially perform such duties as are reasonably
assigned to Employee by LIM; or

  

(iv) Employee’s unlawful use (including being under the influence) or possession
of illegal drugs on LIM’s premises or while performing Employee’s duties and
responsibilities to LIM.

 

2